Citation Nr: 0918554	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U. S. Marine Corps from November 1980 to November 1984.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 10 percent disability rating for 
chronic sprain of the right ankle. 


FINDING OF FACT

Throughout the appeal period, the Veteran's chronic right 
ankle sprain has been manifested by no more than moderate 
limitation of motion; marked limitation of motion has not 
been shown.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for chronic 
right ankle sprain.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5271 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has outlined the notice that is necessary in a claim 
for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.

The Veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim.  While he 
did not receive complete notice prior to the initial rating 
decision, an October 2008 letter provided essential notice 
under Vazquez-Flores.  A January 2009 supplemental statement 
of the case readjudicated the matter after the Veteran and 
his representative had an opportunity to respond to the 
letter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 541-42 (2006) (finding that a timing defect 
can be cured by notice followed by readjudication of the 
claim by the Agency of Original Jurisdiction).

The RO arranged for VA examinations in August 2006 and 
November 2008.  Notably, the record contains no VA treatment 
records for the relevant appeal period.  However, the Veteran 
has not indicated that he has received any treatment at all 
for his right ankle, including at VA facilities, nor has he 
indicated that any pertinent evidence not associated with the 
record exists.  Moreover, the findings on VA examination 
throughout the appeal period have been consistent with those 
of the October 2004 examination on which the original rating 
decision was based.  Thus, VA's duty to assist is met; the 
Board will address the merits of the claim.  

B.  Factual Background

A November 2004 rating decision granted service connection 
for the right ankle with a 10 percent disability rating and 
an effective date of October 5, 2004.  In July 2006, the 
Veteran filed a claim for increased rating of his chronic 
right ankle sprain.

On August 2006 VA examination, the Veteran reported pain in 
his right ankle when he jogs, but no pain when at rest.  He 
used no special shoe, braces, or assistive devices.  He 
reported no increase in limitations with flare-ups or 
repetitive motion, although he did report pain with 
repetitive motion.  He experienced no instability, 
incoordination, fatigue, or lack of endurance.  He was able 
to work as a mail handler, to drive, and to take care of 
household activities.  Physical examination revealed no 
tenderness on compression of malleoli, no swelling, and no 
change in coordination, fatigue, endurance or pain level with 
repetitive motion.  His range of motion was recorded as: 
dorsiflexion to 20 degrees, plantar flexion to 30 degrees, 
eversion to 35 degrees, and inversion to 40 degrees.  Chronic 
strain of the right ankle, manifested by pain, was diagnosed.

On November 2008 VA examination, the Veteran provided a 
history of chronic right ankle sprains which he related to 
increased weight-bearing due to his left foot condition.  He 
was still employed as a mail handler and indicated he had to 
perform heavy lifting activities and push heavy carts in his 
job.  He reported no periods of flare-up.  He indicated that 
he used an elastic ankle sleeve with minimal relief and that 
he had called in sick to work a few days in the past year due 
to his right ankle pain, but reported being able to 
accomplish his activities of daily living.  On physical 
examination, he had tenderness over the anterior talofibular 
ligament, with no swelling, a negative drawer sign, and a 
normal gait.  His range of motion was recorded as: 
dorsiflexion to 20 degrees, plantar flexion to 30 degrees, 
eversion to 20 degrees, and inversion to 30 degrees, all with 
pain and mild crepitus throughout.  He had no additional 
limitations following repetitive use other than increased 
pain without further loss of motion, and no effect of 
incoordination, fatigue, weakness or lack of endurance.  
Chronic right lateral ankle sprain was diagnosed.  An 
addendum indicated that the claims file was reviewed 
subsequent to the examination, with no change in the 
examiner's opinion.


C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Code 5271 provides ratings based on limitation of extension 
of the ankle.  Moderate limitation of motion of the ankle is 
rated as 10 percent disabling; and marked limitation of 
motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45. 

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(Court) recently held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  For the claim 
adjudicated below, the Board finds that the record does not 
reflect any distinct period of time during the appeal period 
when the criteria for the next higher rating were met.   

Normal ankle motion is represented by dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  On both August 
2006 and November 2008 VA examinations, range of motion 
studies of the Veteran's right ankle revealed dorsiflexion to 
20 degrees (normal motion) and plantar flexion to 30 degrees 
(two-thirds of normal motion).  On November 2008 VA 
examination, his gait was found to be normal.  Such 
limitations are best described as moderate, rather than 
marked (required for the next higher, 20 percent, rating) 
limitation.  

The Board has considered other factors that would potentially 
warrant a higher rating; however, even considering the 
Veteran's complaints of pain, marked limitation of motion is 
not shown.  Notably, both VA examination reports indicated 
that there were no additional functional limitations 
following repetitive motion, no flare-ups, incoordination, 
fatigue, weakness, or lack of endurance.  Furthermore, rating 
under other potentially applicable codes is not indicated, as 
the pathology warranting such rating (ankylosis, malunion, 
astragalectomy) is not shown.  See 38 C.F.R. § 4.71a, Codes 
5270, 5272, 5273, 5274).  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 There is no objective evidence, or even allegation, 
suggesting that a schedular evaluation would be inadequate or 
that the disability picture presented is exceptional.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Notably, the record shows that during the appeal period the 
Veteran has only claimed a few days lost from work due to 
right ankle pain, and has indicated to VA examiners that he 
continues to work in his present occupation and to perform 
activities of daily living.  A referral for extraschedular 
consideration is not warranted in this case.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's service connected right ankle disability is 
manifested by impairment greater than moderate limitation of 
motion, and therefore against his claim for a rating in 
excess of 10 percent.  Accordingly, the claim must be denied.  


ORDER

A disability rating in excess of 10 percent for chronic right 
ankle sprain is denied.


____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


